 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ANTHONY LOVELL II,                          No. 2:19-cv-1555 JAM AC P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    N. WAKABAYASHI, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   complaint filed pursuant to 42 U.S.C. § 1983, which challenges conditions of his prior

19   confinement in the Solano County Jail. This action is referred to the undersigned United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c).

21          By order filed September 25, 2019, this court screened plaintiff’s complaint pursuant to 28

22   U.S.C. § 1915A and found that it states cognizable claims against defendants Guzman, Greiner

23   and Wakabayashi, but not against a nurse identified only as “Claudine.” See ECF No. 8 at 4-6.

24   The court provided plaintiff the options of (1) proceeding on his original complaint against all of

25   the defendants except Claudine, or (2) filing a First Amended Complaint. Plaintiff has chosen to

26   proceed on his original complaint only against defendants Guzman, Greiner and Wakabayashi.

27   See ECF No. 11.

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY RECOMMENDED that defendant “Claudine,” a certified
 2   nurse at the Solano County Jail, be dismissed from this action without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 5   days after being served with these findings and recommendations, plaintiff may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
 8   failure to file objections within the specified time may waive the right to appeal the District
 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   DATED: November 15, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
 6                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8   DAVID ANTHONY LOVELL II,                         No. 2:19-cv-1555 JAM AC P
 9                     Plaintiff,
10          v.                                        NOTICE OF ELECTION
11   N. WAKABAYASHI, et al.,
12                     Defendants.
13

14         In compliance with the court’s order filed ___________________, plaintiff elects to:

15   __________   Proceed on his original complaint against defendants Guzman, Greiner and
16                Wakabayashi, for whom the following service documents are submitted
                  herewith:
17
                  ________          One (1) completed summons form
18                ________          Three (3) completed USM-285 forms (one for each defendant)
                  ________          Four (4) copies of the endorsed original complaint
19

20                OR

21   __________   Proceed on a First Amended Complaint (FAC), submitted herewith.

22

23

24   _____________________________                        ______________________________
     Date                                                 Plaintiff
25

26

27

28
                                                      3
